                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RAYSEAN D. BARBER,

                   Petitioner,                              8:18CV571

      vs.
                                                        MEMORANDUM
BRAD HANSEN,                                             AND ORDER

                   Respondent.


       This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 24.) Petitioner filed a Notice of Appeal (filing no. 23)
on January 30, 2020. Petitioner appeals from the court’s Memorandum and Order
and Judgment dated November 26, 2019. (Filing Nos. 16 & 17.) Upon review of
Petitioner’s Motion for Leave to Appeal in Forma Pauperis and his trust account
information (filing no. 25), the court finds Petitioner is entitled to proceed in forma
pauperis on appeal.

     IT IS ORDERED that: Petitioner’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 24) is granted.

      Dated this 3rd day of February, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
